Judgment unanimously affirmed. Memorandum: The evidence was legally sufficient to support defendant’s convictions for grand larceny in the second degree and misuse of food stamps (see, Penal Law §§ 155.35, 20.00; Social Services Law § 147; People v Bleakley, 69 NY2d 490, 495). The People established that defendant was employed and resided in the marital residence during the period in question. Defendant’s wife and child received public assistance based on information that defendant did not reside with the family. It was undisputed at trial that if defendant’s income during the 21/i-year period in question had been considered in computing his wife’s grant, the family would not have been eligible for public assistance benefits. Defendant’s claims of prosecutorial misconduct were unpreserved for review and do not require reversal in any event. (Appeal from judgment of Erie County Court, Rogowski, J. — grand larceny, second degree.) Present — Denman, J. P., Green, Pine, Lawton and Lowery, JJ.